


110 HR 3760 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3760
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Ms. Kilpatrick (for
			 herself, Ms. Watson, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to enable local educational agencies to use amounts received from the Fund
		  for the Improvement of Education for innovative programs to increase learning
		  in nutrition and exercise.
	
	
		1.Innovative programs to
			 increase learning in nutrition and exerciseSection 5131(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7215(a)) is amended by adding at the
			 end the following:
			
				(28)Programs to increase learning in nutrition
				and exercise (with a health focus on prevention), either through classroom
				learning or after school
				programs.
				.
		
